                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
WALTER HIMMELREICH,            :
                               :    Civ. No. 21-5692 (NLH)
          Petitioner,          :
     v.                        :
                               :
                               :
WARDEN CHARLES WARREN,         :    MEMORANDUM & ORDER
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Walter Himmelreich
13152-067
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner pro se

Angela Juneau
DOJ – USAO
Office of the U.S. Attorney – District of New Jersey
Suite 700
Newark, NJ 07102

     Respondent

HILLMAN, District Judge

     Pro se Petitioner Walter Himmelreich is proceeding with a

petition for writ of habeas corpus under 28 U.S.C. § 2241.    See

ECF No. 1.     Petitioner challenges the timing of his placement in

a halfway house by the Federal Bureau of Prisons.    Petitioner

argues he should be placed in a halfway house earlier than the

October 5, 2021 date he has been given.
     On April 12, 2021, this Court ordered Respondent to file a

response to Petitioner’s habeas petition within thirty days.

See ECF No. 3.   On May 6, 2021, or less than one week before

Respondent’s response was due, Respondent filed a request for an

extension of time for thirty days in which to file a response to

Petitioner’s habeas petition.   See ECF No. 5.

     Respondent seeks an extension of time to file a response

not because it necessarily needs more time to prepare a response

as is often the case, but because Respondent states Petitioner

will be released to a halfway house by June 11, 2021.   Thus,

Respondent argues if its request is granted, Petitioner’s habeas

petition will become moot by June 11, 2021.   However, given

Petitioner’s statement in his habeas petition that he will not

be released to a halfway house until October, 2021, and lacking

any corresponding certified statement from a Federal Bureau of

Prisons official that this is not the case, this Court is not

inclined to grant Respondent a thirty-day extension of time.

Instead, this Court will grant Respondent a shorter fourteen-day

extension of time in which to file a response to the habeas

petition.

     Accordingly, IT IS on this _12th__ day of _May_, 2021,

     ORDERED that Respondent’s request for an extension of time

in which to file a response to Petitioner’s habeas petition, ECF

No. 5, is granted in part; Respondent’s response to Petitioner’s

                                 2
habeas petition shall be filed within fourteen (14) days of the

date of this order; and it is further

     ORDERED that Petitioner may file a reply to Respondent’s

response within thirty (30) days after Respondent files its

response to his habeas petition; and it is further

     ORDERED that Respondent shall notify this Court of

Petitioner’s placement in a halfway house within seven (7) days

of Petitioner’s placement while this case is pending; and it is

further

     ORDERED that the Clerk shall serve this memorandum order on

Petitioner by regular U.S. mail.




                                          s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   3
